DETAILED ACTION
Claims 1-9, 11-27 are amended. Claims 1-9, 11-27 are pending. 
Priority: 7/13/2017
Assignee: Western Digital

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-27 are allowed.
The following is an examiner’s statement of reasons for allowance. Claims 1, 17, 27 each contain the following limitations that distinguish the claims from the prior art:
“…A portable external hard drive configured to repurpose existing an accelerometer sensor or a shock sensor[[s]] of the portable external hard drive for detecting falls to also validate user inputs without using any input hardware other than the accelerometer sensor or the shock sensor, the portable external hard drive comprising: an enclosure; a disk drive comprising a head and a media platter; an interface configured to removably connect to and receive commands and power from a different computing device; a set of sensor devices includinq 
A related prior art is Ahuja et al.(20140168057) where the data sample is received from the accelerometer sensor, another data sample is received from the gyroscope sensor, and the tap 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132